Citation Nr: 1614238	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-12 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected malaria.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Board most recently remanded the case for further development in September 2015.  That development was completed, and the case was returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including an April 2014 Informal Hearing Presentation.


FINDING OF FACT

The Veteran's bilateral hearing loss manifested during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for bilateral hearing loss.

Law and Analysis

The Veteran has claimed that his current bilateral hearing loss is due to noise exposure during his military service.  Specifically, he has asserted that he was exposed to machine guns, mortars, and claymore mines while serving in Vietnam and that his hearing was damaged during military service.  See June 2012 notice of disagreement; June 2012 statement in support of claim.  The Veteran has also claimed that his hearing loss is related to his service-connected malaria or the treatment of his malaria.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131(West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, sensorineural hearing loss is considered a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claims.  38 C.F.R. § 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc); 38 C.F.R. § 3.310 (as amended, effective from October 10, 2006).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for bilateral hearing loss.

At the Veteran's May 1968 pre-induction examination, bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
15
0
0
--
0

The Veteran denied having a medical history of hearing loss and ear trouble at his May 1968 pre-induction examination.

At his March 1971 separation examination, bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
--
5
LEFT
20
20
5
--
5

Thus, the Veteran's hearing loss levels shifted during service showing some decrease in hearing acuity, although not such a decrease as to meet the requirements for hearing loss. 

The Board notes that the Veteran stated in his June 2012 notice of disagreement that his hearing was damaged during service.  The Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In this case, the Board finds that the Veteran is competent to state that he has had difficulty hearing since his military service.  The Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to noise exposure in service, which caused his bilateral hearing loss.  The Veteran is considered competent to relate a history of noise exposure during service.  In addition, the post-service medical records show that the Veteran has current bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to his military service.

An April 2012 VA examiner opined that the Veteran's hearing loss was not at least likely as not related to service.  In so finding, the examiner noted that on the Veteran's induction examination the Veteran had normal hearing bilaterally and that the Veteran's separation examination showed that the Veteran had normal hearing.  The Board notes that the examiner did not address whether the in-service acoustic trauma, could have resulted in any delayed-onset hearing loss that was not evidenced or manifested until after service.  Therefore, this medical opinion has limited probative value.

An additional medical opinion was obtained in June 2015.  The June 2015 VA examiner opined that the Veteran's bilateral hearing loss were less likely than not incurred in or caused by his military service.  In so finding, the examiner noted that the Veteran was exposed to military noise as a machine gunner, hand grenades, claymore mines, and mortars while in Vietnam.  However, he also observed that the Veteran had normal hearing during his period of service without any complaints of hearing loss.  Moreover, the examiner opined that the Veteran did not have a threshold shift in either ear.  The examiner further indicated that the etiology of the Veteran's hearing loss could be related to several factors to include his noise exposure from maintenance and repair, motorcycles, lawn mowers, or the aging process.  The Board finds that this examination is also of limited probative value. Initially, there was a threshold shift in both ears from induction to separation from service; thus, the examiner was incorrect in this assertion. Additionally, the examiner does not address delayed onset of hearing loss based on acoustic trauma in service, but merely states that the Veteran's current hearing loss "could be" related to repair work post service or aging. Thus, this opinion is not very probative.

Pursuant to 38 C.F.R. 3.303(b), and Hensley, when a  condition is not chronic in service, continuity of symptomology can support a claim. In the present case, the Veteran has credibly reported that he has had increasing hearing loss since service. Thus, he has established continuity of symptomatology. Given that he has demonstrated acoustic trauma in service, and has a current disability, the Board finds that his assertions of continuity of symptomatology is sufficient to support his claim pursuant to 38 C.F.R. § 3.303(b), 3.309(a); and Hensley, supra. 

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss is causally or etiologically related to acoustic trauma in service.  Accordingly, the claim for service connection for bilateral hearing loss is granted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


